          Case 6:20-cv-00315-ADA Document 27 Filed 08/06/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

                                               §
 FG SRC LLC,                                   §
                                               §
        Plaintiff,                             §
                                               §
        v.                                     §       Case No. 6:20-CV-00315-ADA
                                               §
 INTEL CORPORATION,                                    Jury Trial Demanded
                                               §
                                               §
        Defendant.                             §



         JOINT STIPULATION TO TRANSFER VENUE TO AUSTIN DIVISION

       WHEREAS, the above-captioned action was filed by Plaintiff FG SRC LLC (“Plaintiff”)

against Defendant Intel Corporation (“Defendant”) in the United States District Court for the

Western District of Texas, Waco Division on April 24, 2020.

       WHEREAS, in the above-captioned action, Plaintiff alleges that certain of Defendant’s

products (the “Accused Products”) infringe U.S. Patent No. 7,149,867 (“the ’867 Patent”);

Defendant denies those allegations.

       WHEREAS, pursuant to 28 U.S.C. § 1404(b), Defendant alleges that transferring the

above-captioned action to the United States District Court for the Western District of Texas, Austin

Division, would serve the convenience of the parties and witnesses and the interest of justice; and

Plaintiff consents to the filing of this joint stipulation so long as the transferred case remains on

the docket of United States District Judge Alan D Albright.

       NOW, THEREFORE, Plaintiff and Defendant, through their respective counsel, hereby

jointly stipulate to the entry of an Order transferring the above-captioned action to the United

States District Court for the Western District of Texas, Austin Division and that the transferred


                                                   1
           Case 6:20-cv-00315-ADA Document 27 Filed 08/06/20 Page 2 of 4




case will remain on the docket of United States District Judge Alan D Albright. Plaintiff and

Defendant request that an Order be entered directing the Clerk of Court to transfer the above

captioned case to the Austin Division but to remain on the docket of this Court.1




1
  Intel asserts that whether venue in either division (Waco or Austin) is appropriate depends on the facts of the case.
Here, Intel is not seeking to transfer out of the District because facts, balance of convenience, and public and private
factors in this particular case do not warrant transfer out of the District. However, given the extent of Intel’s
operations in other states, transfer out of this District may be appropriate in other cases involving different
circumstances.


                                                           2
         Case 6:20-cv-00315-ADA Document 27 Filed 08/06/20 Page 3 of 4




Dated: August 6, 2020                        Respectfully submitted,
 By: /s/ Ari Rafilson                        By: /s/ Brian C. Nash
 Price Ainsworth (TX Bar No. 00950300)           Brian C. Nash
 price@ainsworth-law.com                         TX Bar No. 24051103
 Law Offices of Price Ainsworth, P.C.            brian.nash@pillsburylaw.com
 48 East Avenue                                  PILLSBURY WINTHROP SHAW PITTMAN LLP
 Austin, Texas 78701                             401 Congress Avenue, Suite 1700
 Tel: (512) 233-1111                             Austin, TX 78701
 Fax: (512) 472-9157                             Tel: 512-580-9629
                                                 Facsimile: 512-580-9601
 Michael W. Shore (Texas 18294915)
 Alfonso G. Chan (Texas 24012408)                   Callie A. Bjurstrom (pro hac vice)
 Ari B. Rafilson (Texas 24060456)                   CA Bar No. 137816
 William D. Ellerman (Texas 24007151)               callie.bjurstrom@pillsburylaw.com
 SHORE CHAN DEPUMPO LLP                             PILLSBURY WINTHROP SHAW PITTMAN LLP
 901 Main Street, Suite 3300                        501 West Broadway, Suite 1100
 Dallas, Texas 75202                                San Diego, CA 92101-3575
 Telephone: (214) 593-9110
                                                    Telephone: 619-234-5000
 Facsimile: (214) 593-9111
                                                    Facsimile:619-236-1995
Counsel for Plaintiff FG SRC LLC
                                                    Ranjini Acharya (pro hac vice)
                                                    CA Bar No. 290877
                                                    ranjini.acharya@pillsburylaw.com
                                                    Matthew W. Hindman (pro hac vice to be filed)
                                                    CA Bar No. 247707
                                                    matthew.hindman@pillsburylaw.com
                                                    PILLSBURY WINTHROP SHAW PITTMAN LLP
                                                    2550 Hanover Street
                                                    Palo Alto, CA 94304
                                                    Telephone (650) 233-4500
                                                    Facsimile: (650) 233-4545

                                                    Counsel for Defendant Intel Corporation
                             CERTIFICATE OF CONFERENCE

I hereby certify that the parties met and conferred on August 6, 2020, and that Plaintiff and

Defendant agreed to request the relief sought herein.


                                                 /s/ Brian C. Nash
                                                 Brian C. Nash




                                                3
         Case 6:20-cv-00315-ADA Document 27 Filed 08/06/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on all counsel of record via the Court’s ECF system on August 6, 2020.


                                                 /s/ Brian C. Nash
                                                 Brian C. Nash




                                                4
